PER CURIAM:
We granted certiorari in this case limited to the question whether the trial court’s decision not to remand the case to the District Court of Maryland (Prince George’s County) when the parties waived trial by jury constituted reversible error since the amount pleaded by the appellee was within the exclusive jurisdiction of the District Court?
The Court of Special Appeals held that it was not error. Ruddy v. First National Bank of Maryland, 48 Md. App. 681, *276429 A.2d 550 (1981). The judgment of the Court of Special Appeals is affirmed. See Thompson v. State, 278 Md. 41, 359 A.2d 203 (1976).

Judgment of the Court of Special Appeals affirmed; costs to be paid by the appellant.